[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                  No. 07-14437                FEBRUARY 5, 2008
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK
                    D. C. Docket No. 03-01189-CV-T-26TGW

MOHAMMED HUSEIN BHADELIA,
an individual and citizen of Karachi, Pakistan,
MOHAMMED FAROOQ BHADELIA,
an individual and citizen of the U.S.A.,

                                                                   Plaintiffs-Counter-
                                                                          Defendants,

                                       versus

MARINA CLUB OF TAMPA, HOMEOWNERS ASSOCIATION,
INC., a Florida (F.S. Chapter 720) corporation,

                                                              Defendant-Counter-
                                                              Claimant-Appellee,

DWAYNE L. GILLISPIE,

                                                                   Movant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (February 5, 2008)
Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:

       Dwayne Gillispie, a pro se respondent who was enjoined by the district

court, appeals the district court’s order granting a permanent injunction. After

review, we affirm.1

       This appeal arises out of a protracted dispute between plaintiff Husein

Bhadelia, the owner of an unfinished condominium building, Building N, and

defendant Marina Club of Tampa, the homeowners association for the unit owners

in the two completed condominium buildings. After court-ordered mediation, the

parties entered into a settlement agreement. Plaintiff Bhadelia then challenged the

settlement agreement on appeal, and a prior panel of this Court affirmed. See

Bhadelia v. Marina Club of Tampa, 142 Fed. App’x 399 (11th Cir. 2005).

       After more proceedings, including the award of contempt sanctions against

plaintiff Bhadelia, the Marina Club filed a motion for a temporary restraining order

and preliminary injunction, seeking to enjoin plaintiff Bhadelia and his agents,

Sunni Bhadelia and appellant Gillispie, from violating the terms of the settlement

agreement. After Gillispie filed a response and the district court held a hearing, the


       1
       We review de novo a district court’s application of the law-of-the-case doctrine.
Transamerica Leasing, Inc. v. Inst. of London Underwriters, 430 F.3d 1326, 1331 (11th Cir.
2005). We likewise review de novo a district court’s construction of a settlement agreement.
Waters v. Int’l Precious Metals Corp., 237 F.3d 1273, 1277 (11th Cir. 2001).

                                               2
district court granted Marina Club’s motion for a preliminary injunction.

       Because this Court, in a previous appeal, already rejected challenges to the

district court’s jurisdiction in this case, we are precluded under the law-of-the-case

doctrine from reviewing Gillispie’s current challenge to the district court’s

jurisdiction.2 Alphamed, Inc. v. B. Braun Med., Inc., 367 F.3d 1280, 1285-86

(11th Cir. 2004). Furthermore, Gillispie is bound by the district court’s injunction

because the undisputed record shows that Gillispie was acting as plaintiff

Bhadelia’s agent, was in “active concert and participation with” plaintiff Bhadelia

and had actual notice of the district court’s order. See Fed. R. Civ. P. 65(d).

Finally, because the terms of the settlement agreement demonstrate the intent of

the parties to have the units in Building N be used only as condominium units, the

district court did not err in its construction of the settlement agreement.

       AFFIRMED.

       2
         We reject Gillispie’s claim that the Court did not reach the merits of the district court’s
jurisdiction in the prior appeal. Plaintiff Bhadelia filed a motion to dismiss Marina Club’s
counterclaim and argued, inter alia, that the district court lacked subject matter jurisdiction.
Bhadelia’s brief on appeal raised the same jurisdictional challenge to this Court. In a footnote in
our prior panel opinion, this Court stated, “The Bhadelias’ remaining issues on appeal, such as
the district court’s initial denial of their motion to dismiss the Marina Club’s counterclaim before
sending the case to settlement, are without merit and not discussed further.” Bhadelia, 142 Fed.
App’x at 402 n.2. Thus, this Court has already rejected the challenge to the district court’s
jurisdiction over Marina Club’s counterclaim.
        Even assuming arguendo that Gillispie was correct and there was no subject matter
jurisdiction over the counterclaim, Gillispie does not dispute that the district court had subject
matter jurisdiction over Bhadelia’s complaint against Marina Club and that the parties entered
into a settlement agreement resolving the entire case. The district court had jurisdiction to
enforce the settlement agreement.

                                                 3